Name: Commission Regulation (EEC) No 2216/91 of 24 July 1991 re-establishing the levying of customs duties on products of categories 29, 72 and 78 (order Nos 40.0290, 40.0720 and 40.0780), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 203/5926 . 7. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2216/91 of 24 July 1991 re-establishing the levying of customs duties on products of categories 29, 72 and 78 (order Nos 40.0290 , 40.0720 and 40.0780, originating in Thailand, to which the preferential tariff arrangements out in Council Regulation (EEC) No 3832/90 apply in Thailand, the relevant ceilings respectively amount to 124 000 pieces, 189 000 pieces and 159 tonnes ; Whereas on 25 April 1991 imports of the products in question into the Community, originating in Thailand, a country covered be preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), as amended by Regulation (EEC) No 3835/90 (2), and in particular Article 1 2 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level : Whereas, in respect of products of categories 29, 72 and 78 (order Nos 40.0290, 40.0720 and 40.0780), originating HAS ADOPTED THIS REGULATION : Article 1 As from 29 July 1991 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No Category(unit) CN code Description 40.0290 29 (1 000 pieces) 6204 1 1 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 Women's or girls' suits and ensembles other than knitted or crocheted, of wool, of cotton or man ­ made fibres, excluding ski suits 40.0720 72 (1 000 pieces) 611231 10 6112 31 90 6112 39 10 6112 39 90 611241 10 6112 41 90 611249 10 6112 49 90 6211 11 00 6211 12 00 Swimwear, of wool, of cotton or of man-made fibres ') OT No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 370, 31 . 12. 1990, p . 126 . No L 203/60 Official Journal of the European Communities 26. 7. 91 Order No Category(unit) CN code Description 40.0780 78 (tonnes) 6203 41 30 6203 42 59 6203 43 39 6203 49 39 Garments, other than knitted or crocheted exclu ­ ding garments of categories 6, 7, 8, 14, 15, 16, 17, 18 , 21 , 26, 27, 29, 68, 72, 76 y 77 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 621 1 31 00 621 1 32 90 621 1 33 90 621 1 41 00 6211 42 90 6211 43 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1991 . For the Commission Christiane SCRIVENER Member of the Commission